DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/17/2021. The amendments filed on
03/17/2021 have been entered. Accordingly, claims 1, 3-12, and 14-18 have been amended, and claim 19 has been added.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 6 recites “least one equation represented by s respective graph node” should be amended to recited “least one equation represented by respective graph node”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the phrase “wherein the graph having the set of graph nodes is an undirected graph” in lines 1-2, while support can be found for a graph nodes being directly connected to parameters (see [0009]), a parameter node of a graph moves/can be changed only in a singular direction (see [0030], [0087]), a relation/equation node moving in one direction (see [0078], [0079], [0080]), and the creation of a new graph if a parameter of an existing graph must be changed in a differing direction (see [0088]); support does not exist for an undirected graph, including undirected graph types including but not limited to a connected or a disconnected undirected graph, an undirected multigraph or a pseudograph, a cyclic or an acyclic undirected graph. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the phrase “(ii) equation graph nodes representing an equation that provides a mathematical relationship to output a calculated metric that is used to perform the measurement sequence as a function of parameters represented by the parameter graph nodes that are connected to a respective equation graph node via the graph edges” in lines 8-11, renders the claim indefinite because since it is unclear if the equation graph nodes are in plurality, represent only a single equation which provides only a single mathematical relationship to output only one/a singular calculated metric used to perform the measurement sequence as a singular function, or if the equation graph nodes, in plurality, represent a plurality of corresponding equations which provides a plurality of corresponding mathematical relationships to output a plurality of corresponding calculated metrics used to perform the measurement sequence from the plurality of corresponding functions of the parameters.
Claims 16-18 are also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 3-12, 14-15, and 19 are also rejected due to their dependency on claim 1 in light of the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heid et al. (US20100090694, hereafter “Heid”), in view of Biber et al. (US20130181708, hereafter “Biber”),  further in view of Frank et al. (US20180285687, hereafter “Frank”).
Regarding claims 1 and 15-18, Heid discloses a magnetic resonance (MR) apparatus (“a magnetic resonance scanner” [0019]), a computer for automatic determination of parameters of a measurement sequence (“The programming of a measurement sequence can therefore be even further automated. This method assumes a formal description of a measurement sequence according to any of the claims 1-14, whereby the measurement sequence is present in parameterized form except for a set of parameters to be determined and can be depicted as a directed graph” [0064]) for conducting an examination in a magnetic resonance (MR) data acquisition scanner of an MR apparatus (“automatic generation of a measurement sequence for execution in an magnetic resonance scanner when it is executed in a computer, and a system for automatic generation of a measurement sequence for execution in a magnetic resonance scanner” [0019]), a method for automatic determination of parameters for conducting an examination in a magnetic resonance (MR) data acquisition scanner of an MR apparatus, a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a magnetic resonance (MR) apparatus that comprises an MR data acquisition scanner (“a computer-readable medium that implements a method for formal description of a measurement sequence and/or a method for automatic generation of a measurement sequence for execution in an magnetic resonance scanner when it is executed in a computer” [0019]), comprising:
in a computer, storing a modeling in the form of a graph (“The method according to the invention is based on a sequence model in which the measurement sequence can be presented as a directed graph. The sequence model uses blocks for the construction of the directed graph. The directed graph comprises nodes, edges and properties of the edges for workflow control” [0021]) in a memory, the graph having a set of graph nodes (“The sequence model uses blocks for the construction of the directed graph. The directed graph comprises nodes” [0021]) that are interconnected to one another via graph edges (“Extensive (for example temporal) connections exist between individual parameters so that an MR image can be acquired” [0012]), the set of graph nodes including (“nodes are connected via edges of the directed graph. These edges correspond to transitions as they are known to those skilled in the art in the field of automation theory” [0039]) (i) parameter graph nodes representing a parameter used to perform the measurement sequence (“A “protocol” is the measurement sequence 100 together with a set of specific parameters for the measurement sequence 100, for instance the field of view (FOV), the resolution, the echo time, etc.” [0160]), and (28 relating to parameters represented by the parameter graph nodes (“a measurement sequence 100 (and therefore also for a sub-sequence 101) reproduces the relative connections (for example of a temporal type) [as a function] among the individual WX blocks WX [parameters] and can be completely parameterized, i.e. populated with concrete values. The basic principle of the sequence model is the fact that it is based on blocks of the group warp block W, X block X, pause P” [0176]) via the graph edges ([0185], [0186] see “excite” node can be reached, see claim 1 edges between nodes);
comprising a non-convex equation (see nonconvex relation of parameters in FIG. 2) entering predetermined values or predetermined ranges of values for a subset of said parameters represented by the parameter graph nodes (“In order to obtain a time slice from a block, all properties (i.e. all parameters) that describe the block in terms of its properties must be defined [predetermined]. This means that these parameters must be populated [entered] with specific [for a subset of said parameters] values” [0029] and also see [0024] where the parameter values must be predetermined) into said computer (“The set of parameters to be determined is characterized in that the parameter values for these parameters must be predetermined; normally by the user” [0024]);
in said computer, determining final values of said parameters represented by respective parameter graph nodes that result in a compliance of said equations represented by respective equation graph nodes (“I a set of fully defined input values is provided according to the invention via the formalized description of the measurement sequence 100 in the form of a directed graph. From this the timing problem can be generally solved with permissible values for the set of parameters 1100 to be determined, wherein the parameters 1100 that are still to be determined are populated with concrete values. These concrete values are determined by the solver 2000. The solver 2000 can thereby additionally taken into account boundary conditions 2500 that are to be satisfied for execution of the measurement sequence 100 in the MR scanner 4. In particular, the measurement sequence 100 is thereby to be completely populated by the solver 2000 with permissible values” [0204]); 
wherein each of the equation graph nodes (“Through the path controls it is ensured that only one of the edges of the directed graph is executed. The path controls thereby represent the functionality of a logical, exclusive OR-function [equation], also called XOR” [0052]) is directly connected via a graph edge (“nodes are connected via edges of the directed graph. These edges correspond to transitions as they are known to those skilled in the art in the field of automation theory” [0039] and “In addition to the nodes and transitions or edges of the directed graph, properties of the edges for workflow control of the directed graph are necessary for the formal description or, respectively, modeling of a measurement sequence according to the invention in the form of a directed graph” [0041]) only to parameter graph nodes representing parameters used by the respective equation graph node to output the calculated metric used to perform the measurement sequence (“only one of the path [from edge to node] controls within the directed graph may ever be satisfied. Such a directed graph (and therefore a measurement sequence) can contain a plurality of path controls. With the requirement that only one of the path controls may ever be satisfied, it is ensured that only one (as well as which) edge of the directed graph may be executed at branching point. In other words, path controls determine the workflow of the directed graph” [0051] also see [0042-0050], [0052-0059]); and
executing the measurement sequence to conduct the examination in the MR data acquisition scanner using the final values of said parameters (“the measurement sequence [final parameters] can be presented as a directed graph [electronic form]” [0021]), but does not explicitly disclose the measurement sequence being performed as a function of parameters represented by the parameter graph nodes that are connected to a respective equation graph node via the graph edges.
However, in the same field of endeavor, Biber teaches performing a measurement sequence being performed as a function of parameters represented by the parameter graph nodes ([0026], claim 11 determining component value/metric that can vary over time as a function of at least one measured measurement parameter that describes the current energy supply) that are connected to a respective equation ([0023] calculating or estimating a future pattern of power consumption as a function of additional parameters, [0050] planned examinations stored in the information system in the form of a list, which are evaluated in order to calculate beforehand based on the power consumption profile of the components at what point measurements are obtained or changed are proposed which can be displayed on the display apparatus and the operating apparatus).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method, apparatus, and non-transitory computer readable data storage medium disclosed by Heid with the perform the measurement sequence being performed as a function of parameters represented by the parameter graph nodes that are connected to a respective equation as taught by Biber so that changes can thus be made in the time sequence when in instances where the threshold value for overall power consumption is exceeded is anticipated ([0046] of Biber).
Heid, in view of Biber, does not explicitly disclose each equation represented by a respective equation graph node of the graph comprising a non-linear and non-convex equation.
However, in the same field of endeavor, Frank teaches each relation comprising a non-linear and non-convex relation and describing a mathematical relationship between parameters of the respective relation (“Unification of ESP and IFT creates an approach that is non-Gaussian and non-linear by construction to produce unique spatio-temporal modes of signal behavior that can be ranked according to their significance, from which space-time trajectories of parameter variations can be constructed and quantified” [0026], [0050] calculating connected components/correlation functions/relationships, [0107] for predetermined parameters in the pulse sequence also see FIGS. 5B, 5D, and 5F showing the relation being non-convex).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method, apparatus, and non-transitory computer readable data storage medium as disclosed by Heid and Biber with the each relation comprising a non-linear and non-convex relation and describing a mathematical relationship between parameters of the respective relation as taught by Frank in order to provide for detecting, characterizing, and quantitating the observed patterns and relating to the dynamics of non-linear and non-Gaussian systems ([0013] of Frank).
Regarding claim 3, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising determining said modeling to be hierarchical by said equations, said parameters represented by respective parameter graph nodes being combined into a portion of the graph (“only one of the path controls [hierarchical] within the directed graph may ever be satisfied. Such a directed graph (and therefore a measurement sequence) can contain a plurality of path controls. With the requirement that only one of the path controls may ever be satisfied, it is ensured that only one (as well as which) edge of the directed graph may be executed at branching point. In other words, path controls determine the workflow of the directed graph” [0051]), with each node of the graph representing one of said equations of said graph (“Through the path controls it is ensured that only one of the edges of the directed graph is executed. The path controls thereby represent the functionality of a logical, exclusive OR-function [one relationship], also called XOR.” [0052]).
Regarding claim 4, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses wherein said modeling comprises hierarchy levels, and further comprising (“The sequence model uses blocks for the construction of the directed graph. The directed graph comprises nodes, edges and properties of the edges for workflow control” [0021]):
before determining said parameters represented by respective parameter graph nodes (“automatic generation of a measurement sequence 100 for execution in an MR scanner that precedes [before] the formal description [determining said parameters] of a measurement sequence 100” [0206]), removing each of said hierarchy levels by resolving each said portion of said graph to make said modeling flat (“Upon “unrolling” [making flat] the directed graph G, a time variable Txs,i and Txe,i is created for every used instance of an X block X of the directed graph G. The time index function is used in order to establish whether and how the values of these time variables differ from one another” [0184]).
Regarding claim 5, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising: using conservative mathematical relationships to determine said modeling (“The administration of the necessary parameters in order to completely describe the measurement sequence 100 is significantly simplified since a majority of the parameters defining the measurement sequence 100 can be automatically determined from the directed graph G. Moreover, all necessary parameters are known with the set of parameters 1100 to be determined, at least as placeholders. This means that they are known without a concrete (specific) value being established…The determination of permissible values for the set of parameters 1100 to be determined can then be conducted by the solver 2000. The solver 2000 determines the parameters 1100 to be determined from the given parameters and their correlations (as they are formally described in the directed graph G) and populates these with permissible values. As soon as all parameters have been described, it is naturally possible to automatically translate this complete specification of the measurement sequence 100” [0206]), said conservative mathematical relationships causing said final values of said parameter represented by respective parameter graph nodes that result in the compliance of said equations to ensure that examination of a subject by operating said MR data acquisition scanner with said parameters represented by respective parameter graph nodes (“The solver 2000 can thereby additionally taken into account boundary conditions 2500 that are to be satisfied [thereby not violated] for execution of the measurement sequence 100 in the MR scanner 4. In particular, the measurement sequence 100 is thereby to be completely populated by the solver 2000 with permissible values. The description or measurement sequence specification can now be translated automatically into an arbitrary programming language. This programming language can then be executable directly in the magnetic resonance scanner, for example, and/or in the control unit 45 connected with the MR scanner 4” [0206]) can be implemented without violating system boundaries (“The boundary conditions 25000 can comprise the following elements: contrast specifications for the MR image. These normally result from the diagnostic question because, for example, T1 weighting may be prescribed in order to answer specific diagnostic questions. As an alternative, T2 weightings are possible, for example, or a targeted fat suppression in an MR image. These contrast specifications have direct effects on the values that are to be selected for the echo time TE, the repetition time TR, the inversion time TI etc. These facts are known to those skilled in the art” [0204]).
Regarding claim 6, Heid, in view of Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising selecting said conservative mathematical relationships from at least one of equations and inequalities (see [0153-0159]).
Regarding claim 7, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses wherein at least some of said equations represented by respective equation graph nodes describe an image quality of images created by an examination conducted with said MR data acquisition scanner operated with said parameters represented by respective parameter graph nodes (“image resolution specifications are a further possibility for boundary conditions 2500 that are to be satisfied. For example, anatomical facts from which the necessary image resolution results are among these boundary conditions 2500” [0204]).
Regarding claim 11, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising: 
determining said parameters represented by respective parameter graph nodes according to a specification that is programmable in said computer and via a software modification (“The formal description of a measurement sequence 100 of a directed graph G can also be understood in the sense of an automaton or a finite state machine. The described sequence model allows the sequence programmer to write the specification of sub-sequences 101. These sub-sequences 101 are used to generate software libraries which execute the sub-sequence 101 and produce sequence-dependent plug-ins with the sequence data, i.e. the sequence description. The sequence-dependent execution plug-ins can be thought of as, for example, a C++ class which (when populated with values) describes a measurement sequence 100 so that it can be executed in an MR scanner 4 and/or in a control unit 45 connected with the MR scanner 4. These execution plug-ins provide the functionality for execution of the sequence on different hardware and software platforms to design the measurement sequence 100 [sic?]. The formal description also serves as input values for numerous solvers. Any function extension can be formulated and used as an additional execution plug-in without having to change the sequence descriptions” [0172]).
Regarding claim 12, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising:
measuring an execution time that accumulates during the determination of the parameters represented by respective parameter graph nodes in said computer (“The system can include a device for formal description of a measurement sequence that should be executed in a magnetic resonance scanner. It is by all means possible to already execute the entire [accumulated] processing chain [execution time] of the method, from the formal description through the automatic generation, in the magnetic resonance scanner and/or in the system according to the invention, and/or in a control unit connected with the magnetic resonance scanner” [0089]); and
interrupting the determination of the parameters represented by respective parameter graph nodes in said computer when said execution time exceeds a predetermined period of time (“The user interface can in particular be required to start a measurement sequence, to interrupt a measurement sequence or to query the user in the event that no permissible values for the timing problem can be found under the predetermined boundary conditions [exceeds a predetermined period of time]” [0087]).
Regarding claim 14, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising:
in said computer, checking whether said equations are violated; and 
changing said parameters represented by respective parameter graph nodes for equations that are identified as being violated (“Some of the boundary conditions that are to be satisfied can be those that are already predetermined by the hardware or are monitored by the hardware itself by means of what are known as monitoring modules (watchdogs). In the actual progression of the measurement sequence, these monitoring modules would ensure that limit values are not exceeded. If such a monitoring condition were violated in the progression of a measurement sequence, the entire measurement sequence is terminated. It is first of all uncomfortable for the patient, and moreover valuable scanner time is lost because a measurement must be restarted, hardware must be exchanged under the circumstances et” [0080]); and
 repeating said check of whether said equations are violated after making said change of said parameters represented by respective parameter graph nodes of said equations (“In the event that problems thereby arose, the user of the MR scanner was notified of this via a window or a control element of the user interface 3000 of the MR scanner 4. For example, this can occur via the monitor 205. An intervention by the user was then necessary; this was typically often necessary for a new measurement sequence 100” [0206]).
Regarding claim 15, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising:
defining a target function in said computer that determines a target value dependent on a value of at least one of said parameters represented by respective parameter graph nodes (“It can prove to be advantageous for the solver 2000 to not predetermine any fixed limits for parameter values, but rather to provide parameter ranges with variable limits in connection with a cost or, respectively, penalty function. How seriously a deviation from predetermined limits will be assessed can be formulated by a penalty function.” [0208]); and
determining said parameters represented by respective parameter graph nodes so as to have respective values that optimize said target function (“the variable limits can be altered by the solver 2000 given a simultaneous, optimally minimal penalty function” [0208]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heid, in view of Biber and Frank, as applied to claim 1 above, further in view of Wang et al. (US20150108978, hereafter “Wang”).
Regarding claim 8, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose comprising using at least one specification from among a set of specifications to determine said parameters represented by respective parameter graph nodes, the specification describing how said parameters can be changed to result in the compliance of said equations.
However, in the same field of endeavor, Wang teaches comprising using at least one specification from among a set of specifications to determine said parameters represented by respective parameter graph nodes, the specification describing how said parameters can be changed to result in the compliance of said equations (“techniques [at least one specification] may be used to identify [describes] and modify the parameters based on their use in an optimization algorithm or simulated scan. For example, in one embodiment, an optimization formula is iteratively applied to each parameter until k-space area is maximized. This formula may be constrained, for example, based on predetermined requirements regarding image quality [in order to comply with said equations]” [0039]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus, computer, method, and non-transitory computer-readable medium disclosed by Heid, Biber, and Frank with by using at least one specification from among a set of specifications to determine said parameters, the specification describing how said parameters represented by respective parameter graph nodes can be changed to result in the compliance of said equations as taught by Wang in order to provide methods, systems, and apparatuses related to determining sampling strategies tailored to improve Magnetic Resonance Imaging (MRI) image quality by way of a resolution enhancer which allows for recovery of the fine details of an image ([0005] and [0033]of Wang).
Regarding claim 9, Heid, in view of Biber, Frank, and Wang, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses comprising selecting said at least one specification from the set of specifications that describes one of (i) requiring the parameters represented by respective parameter graph nodes to be selected to make an examination with said parameters represented by respective parameter graph nodes meet at time length condition (“Minimization of the measurement time is an additional typical boundary condition that is desired in order to acquire images of the patient in as little time as possible [time length condition]” [0078]), (ii) selecting said parameters represented by respective parameter graph nodes to require that images obtained with said parameters represented by respective parameter graph nodes meet an image sharpness condition (“Image resolution specifications [image sharpness condition]. These are those specifications that result from the desired resolution for a slice. For example, if multiple slices are acquired in the head near the cranium, the relevant surface per slice is always smaller with increasing proximity to the cranium until it ultimately contracts to a point. It is thus by all means reasonable to take such image resolution specifications as they result from the anatomy (for example) into account. Therefore the necessary storage requirement and the gradient strength that is required in order to generate a corresponding resolution can be adapted” [0076]), and (iii) changing said parameters represented by respective parameter graph nodes only in one direction of said modeling (“only one of the path controls within the directed graph may ever be satisfied. Such a directed graph (and therefore a measurement sequence) can contain a plurality of path controls. With the requirement that only one of the path controls may ever be satisfied, it is ensured that only one (as well as which) edge of the directed graph may be executed at branching point. In other words, path controls determine the workflow of the directed graph” [0051]);
selecting said parameters represented by respective parameter graph nodes to make an image contrast of an image obtained with said parameters represented by respective parameter graph nodes above a predetermined contrast threshold value (“Contrast specifications. These are those specifications that determine the contrast of the acquired magnetic resonance image, for example T1 contrast, T2 contrast and fat suppression” [0075] and “The boundary conditions 25000 can comprise the following elements: contrast specifications for the MR image. These normally result from the diagnostic question because, for example, T1 weighting may be prescribed in order to answer specific diagnostic questions. As an alternative, T2 weightings are possible, for example, or a targeted fat suppression in an MR image. These contrast specifications have direct effects on the values that are to be selected for the echo time TE, the repetition time TR, the inversion time TI etc. These facts are known to those skilled in the art. According to the invention, such contrast specifications can be provided to the solver 2000 to be executed and solved as mathematical problems, for instance in the form of a mathematical secondary condition that is to be taken into account in the solution of the timing problem by the solver 2000. In addition to these, image resolution specifications are a further possibility for boundary conditions 2500 that are to be satisfied” [0204]); 
selecting said parameters represented by respective parameter graph nodes to make a signal-to-noise ratio of measurement data acquired by operating the MR data acquisition scanner with said parameters represented by respective parameter graph nodes above a predetermined signal-to-noise ratio threshold value (“The signal emanating from the excited nuclear spin (thus the response to the resonant excitation) is received by a reception coil (for example the body coil 413 and/or local coils 425), amplified by associated radio-frequency amplifiers 427 and additionally processed and digitized by an acquisition unit 429. As for the transmission coils, it also applies for the local coils 425 for reception that the use of smaller coils adapted to the geometry of the region of the body to be examined (for instance surface coils) is advantageous under the circumstances in order to improve the signal-to-noise ratio” [0108]); and 
selecting said parameters represented by respective parameter graph nodes in order to make a measure of artifacts in an image below a predetermined artifact threshold value (“The RF system shown in FIG. 1 is merely schematically indicated. More than one pulse generation unit 415, more than one radio-frequency amplifier 419 and multiple radio-frequency antennas are possibly used in an MR scanner or additional modules. In particular, it is possible to use whole groups of antennas, whereby an improvement of a signal-to-noise ratio can be achieved on the one hand and/or noise effects are dominated by properties of the sample. Phased arrays as they are known to those skilled in the art are noted briefly as possible antennas in this context” [0106]).
Regarding claim 10, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses, but does not explicitly disclose comprising determining said parameters represented by respective parameter graph nodes according to a specification for at least one of said equations that specifies how said at least one parameter from among the represented by respective parameter graph nodes is to be changed dependent on a change to another of said parameters represented by respective parameter graph nodes used in accordance with at least one equation represented by s respective parameter graph node.
However, in the same field of endeavor, Wang teaches comprising determining said parameters represented by respective parameter graph nodes according to a specification for at least one of said equations that specifies how said at least one parameter from among the parameters represented by respective parameter graph nodes is to be changed dependent on a change to another of said parameters represented by respective parameter graph nodes used in accordance with at least one equation represented by s respective parameter graph node (“at 215, the parameters of the base variable-density sampling pattern are modified to maximize the sampled k-space area without increasing scan time. During this modification, the effects on density in the center region of k-space must also be considered since changes to sampling [dependent on a change to another of said parameters] in that region will affect image quality. Continuing with the example of a spiral sampling pattern, the modification performed at 215 may result in maximum values for the radii in the x and y directions (i.e., the frequency and phase directions) which maintain a desired minimum density in the center of k-space. Thus, the modified parameters may be the maximum x and y radius values, along with a modified function defining the radial density variation” [0038]),
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus, computer, method, and non-transitory computer-readable medium disclosed by Heid, Biber, and Frank by determining said parameters represented by respective parameter graph nodes according to a specification for at least one of said equations that specifies how said at least one parameter is to be changed dependent on a change to another of said parameters represented by respective parameter graph nodes at least one equation represented by s respective parameter graph node as the taught by Wang in order to provide methods, systems, and apparatuses related to determining sampling strategies tailored to improve Magnetic Resonance Imaging (MRI) image quality by way of a resolution enhancer which allows for recovery of the fine details of an image ([0005] and [0033]of Wang).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heid, in view of Biber and Frank, as applied to claim 1 above, further in view of Fan et al. (US20130182931, hereafter “Fan”).
Regarding claim 19, Heid, in view of Biber and Frank, substantially discloses all the limitations of the claimed invention, specifically, Heid discloses wherein the graph having the set of graph nodes is exemplified as directed graph but not limited to a directed graph ([0036] a presentation of the measurement sequence as a directed graph is merely comfortable for a user and [0037] directed graph is not fully directed/defined, and [0066] the parameters of the graph are undefined.
However, in the same field of endeavor, Fan teaches wherein the graph having the set of graph nodes may be an undirected graph (see claim 9 constructing undirected weighted graph).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus, computer, method, and non-transitory computer-readable medium disclosed by Heid, Biber, and Frank with the graph having the set of graph nodes may be an undirected graph as taught by Fan in order to extract a multi-scale probability map is then generated based on the probability map at voxel level and the multi-scale structure information ([0019] of Fan).
Response to Arguments
Response to rejections made under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 1 filed 03/17/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793